      Case 2:20-cv-00326-GEKP Document 10 Filed 05/06/20 Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ICYNENE CORP.,
                        Plaintiff                               CIVIL ACTION

                v.

NEXT GENERATION
INSULATION, LLC, et al.,                                       No. 20-0326
               Defendants

                                         MEMORANDUM

 PRATTER,J.                                                                             MAb~o
        A purchase agreement between Icynene Corp. and Next Generation Insulation Company

went awry. 1 This litigation followed.

        According to Icynene Corp., after it sold insulation products to Next Generation, Next

Generation failed to pay for those goods. Both Next Generation and Kirby H. Slack, who is alleged

to be the sole member and manager of Next Generation, move to dismiss the complaint in part,

principally the conversion claim brought against Mr. Slack, and the quasi-contract/unjust

enrichment, quantum meruit, and account stated claims asserted against Next Generation. 2

        As explained in this Memorandum, the Court grants in part, denies in part, and moots in

part the motion to dismiss.
                                                           3
                                           BACKGROUND

        Icynene Corp. is a Houston-based manufacturer and supplier of spray polyurethane foam

insulation, reflective roof coating, and related equipment. Next Generation is a contractor that




         Next Generation represents that its proper name is Next Generation Insulation Company.
         Both Defendants will be collectively referred to as "Next Generation" in this Memorandum.
         The following summary is based on the allegations in the complaint, which the Court assumes to
be true for purposes of the motion to dismiss.


                                                   1
      Case 2:20-cv-00326-GEKP Document 10 Filed 05/06/20 Page 2 of 8




sells and applies foam insulation. Icynene Corp. and Next Generation entered into a dealer/supply

agreement in 2012, for the purchase of spray foam insulation by Next Generation from Icynene

Corp. Mr. Slack is not himself a party to the underlying contract.

        Pursuant to the contract, after Next Generation placed a series of product orders with

Icynene Corp., Icynene Corp. alleges that it sold and transmitted insulation products to Next

Generation, which Next Generation then used, resold, and/or installed for its customers. Icynene

Corp. also avers that Next Generation failed to make payments for the goods, amounting to

$113,530.32 in overdue payments.        Icynene Corp. claims that Mr. Slack has recovered and

continues to recover Next Generation's account receivables emanating from its installations of the

products at issue, keeping the proceeds for his own use and benefit without remitting payments to

Icynene Corp for the products.

       Icynene Corp. asserts claims for breach of contract (Count I), account stated (Count II),

book account (Count III), quantum meruit (Count IV), and quasi-contract/unjust enrichment

(Count V) against Next Generation, as well as a claim for conversion (Count VI) against Mr. Slack.

                                        LEGAL ST AND ARD

       As is well-documented, a Rule 12(b)(6) motion to dismiss, such as the motion presented to

the Court here, tests the sufficiency of a complaint. While Rule 8 of the Federal Rules of Civil

Procedure requires only "a short and plain statement of the claim showing that the pleader is

entitled to relief," Fed. R. Civ. P. 8(a)(2), "to give the defendant fair notice of what the claim is

and the grounds upon which it rests," the plaintiff must provide "more than labels and

conclusions[;] a formulaic recitation of the elements of a cause of action will not do." Bell At!.

Corp. v. Twombly, 550 U.S. 544, 555 (2007). Instead, to survive a motion to dismiss, the plaintiff

must plead "factual content that allows the court to draw the reasonable inference that the




                                                 2
      Case 2:20-cv-00326-GEKP Document 10 Filed 05/06/20 Page 3 of 8




defendant is liable for the misconduct alleged." Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (citation omitted). That is, "[f]actual allegations must be enough to raise a right to relief

above the speculative level[.]" Twombly, 550 U.S. at 555 (citation omitted).

        In evaluating the sufficiency of a complaint, the Court adheres to certain well-recognized

parameters. The Court assumes that the allegations in the complaint and all reasonable inferences

emanating from the allegations are true, viewing those facts and inferences in the light most

favorable to the non-moving party. Revell v. Port Auth., 598 F.3d 128, 134 (3d Cir. 2010). That

admonition does not demand that the Court ignore or even discount reality. The Court "need not

accept as true unsupported conclusions and unwarranted inferences." Doug Grant, Inc. v. Greate

Bay Casino Corp., 232 F.3d 173, 183-84 (3d Cir. 2000) (citations and quotation omitted).

"Threadbare recitals of the elements of a cause of action, supported by mere conclusory statements,

do not suffice." Iqbal, 556 U.S. at 678.
                                                        4
                                           DISCUSSION
       I.      The Conversion Claim

       Next Generation argues that the conversion fails because lcynene Corp. has no right to

possess the funds it seeks. According to Next Generation, "[n]o claim for conversion can lie

against Mr. Slack because Icynene [Corp.] did not have a right to possession of the money at the

time that he received any alleged payments from Next Generation." Def. 's Mot., p. 5. It further

contends that a conversion claim here must fail because a failure to pay debt, as a matter of law,

does not amount to conversion. Next Generation also claims the gist of the action doctrine bars

the conversion claim. It is no surprise that Icynene Corp. disagrees.




4
       The parties do not dispute, and the Court agrees, that Pennsylvania law applies to the four
causes of action Next Generation seeks to dismiss.


                                                3
      Case 2:20-cv-00326-GEKP Document 10 Filed 05/06/20 Page 4 of 8




       Because Icynene Corp. has failed to adequately plead as a necessary technical matter that

it has a cognizable property interest to assert a conversion claim, this claim will be dismissed.

       "Conversion is the deprivation of another's right of property in, or use or possession of, a

chattel, without the owner's consent and without lawful justification." Francis J. Bernhardt, !IL

P.C. v. Needleman, 705 A.2d 875, 878 (Pa. Super. Ct. 1997) (citing Shonberger v. Oswell, 530

A.2d 112, 114 (Pa. Super. 1987) (citing Stevenson v. Economy Bank of Ambridge, 197 A.2d 721,

726 (Pa. 1964))). "Courts do not require the actor to have specific intent, rather any intent to assert

domain or control over the chattel that is inconsistent with the owner's right is sufficient."

Novacare, Inc. v. S. Health Mgmt. Inc., No. 97-5903, 1998 WL 470142, at *2 (E.D. Pa. Aug. 11,

1998) (citation omitted). While "[m]oney may be the subject of conversion[,]" Needleman, 705

A.2d at 878, the money "must belong to the plaintiff before it can be converted." NovaCare, Inc.,

1998 WL 470142, at *2. "[F]ailure to pay a debt is not conversion." Needleman, 705 A.2d at 878.

'" [T]he right to payment of money under a contractual agreement does not constitute a property

interest for purposes of conversion.' ... Thus, money may be the subject of conversion only 'if

the plaintiff had a property right to the money, not merely a right based upon a

contract.'" SunDance Rehab. Corp. v. Kingston SNF, LLC, No. 12-01162, 2014 WL 12648453, at

*11 (M.D. Pa. Feb. 28, 2014).

       As to the issue of whether Icynene Corp. has adequately alleged a property interest in the

monies it contends is owed, Novacare, Inc., supra, is instructive. In that case, the parties had

contracted for payment of plaintiffs therapy services at defendants' nursing care facilities.

Alleging the defendants failed to make timely payments under their agreements, the plaintiff

asserted a number of claims, including breach of contract and conversion. The court determined




                                                  4
         Case 2:20-cv-00326-GEKP Document 10 Filed 05/06/20 Page 5 of 8




that the underlying alleged payments owed were based solely on the payments agreed to in the

contract, and not some independent property interest.

       In so holding, the court distinguished the case from another. In the other case, the plaintiff

entered into a consignment agreement with a dealer, for the sale of goods to third-party purchasers.

Title to the goods did not pass until the time of sale; thus, title remained with the consignor until

it passed to the ultimate purchaser at the point of sale. NovaCare, Inc., 1998 WL 470142, at *3

(citing Schonberger, 530 A.2d 112 (Pa. Super. 1987)). The court in NovaCare, Inc. explained that

when the consignee sold the consignor’s “goods, and refused to remit proceeds of the sales, he

directly converted [the consignor’s] titled property interest in the goods to his own use. In contrast,

NovaCare's only interest in payment for its therapy services is that specifically granted by the

[contractual a]greements.” Id.

       Here, Icynene Corp.’s allegations do not raise an inference of a cognizable property interest

in the monies allegedly due; that is, one stemming from some interest outside the scope of the right

to payment created by the parties’ contract. The underlying agreement between the parties

expressly states that “[t]itle to and risk for the Products delivered shall pass to the Dealer on

delivery of the Products to the Dealer at the location described in Section 4.1 of this Agreement

(the “Location”) or such other location(s) as may be agreed upon.” Section 2.2 of Icynene Corp.

Dealer Supply Agreement, Compl., Ex. A. Icynene Corp. also alleges in the complaint that it

delivered all of the products at issue in this litigation to Next Generation, and that “Next

Generation’s failure and refusal to pay Icynene for the [p]roducts it ordered and which were

delivered to it is a breach and/or default under the Dealer Supply Agreement.” Compl. at ¶¶ 13,

17. Icynene Corp. argues that according to its statement of account, Next Generation owes Icynene

Corp. $113,530.32 for products that were ordered and delivered, and that Next Generation’s failure




                                                  5
          Case 2:20-cv-00326-GEKP Document 10 Filed 05/06/20 Page 6 of 8




to pay is in default of the agreement between the parties. Id. at ¶¶ 19, 21. Quite simply, any

monies demanded pursuant to the conversion claim solely are the subject of the contractual

agreement Icynene Corp. had with Next Generation, and as a matter of law, cannot constitute the

requisite property interest.

         Icynene Corp’s reliance on SunDance Rehabilitation Corp., supra, is misplaced. In

Sundance Rehabilitation Corp., the plaintiff alleged breach of contract, quantum meruit, and unjust

enrichment claims arguing that the defendants purportedly failed to pay for therapeutic services

provided at certain assisted living and nursing facilities. 2014 WL 12648453, at *1. The plaintiff

had entered contracts with these facilities to render therapy services. While the agreements

discussed the concept of the plaintiff receiving payment for the services, the plaintiff alleged that

the defendants billed services to Medicare and Medicaid, for which the plaintiff was never

reimbursed.     Under these allegations, the court concluded it could not determine that the

conversion claim was but a claim for the failure to pay a contractual debt. Id. at *11.

         For the reasons that do not present themselves here, SunDance Rehabilitation Corp. does

not support Icynene Corp.’s position because the Sundance plaintiff had adequately alleged an

independent ownership interest in Medicaid and Medicare reimbursement payments outside of the

context of its contractual agreements. Nowhere in its pleadings does Icynene Corp. aver that it is

owed monies on some basis other than an alleged fiduciary interest formed by the parties’ supply

agreement. Consequently, the conversion claim must fail, and Mr. Slack is dismissed from this

case.5




5
         For this reason, the Court need not reach the question of whether the gist of the action doctrine bars
the claim. See Jones v. ABN AMRO Mortg. Group. Inc., 606 F.3d 119, 123 (3d Cir. 2010) (citation omitted)
(noting that the gist of the action doctrine “precludes plaintiffs from recasting ordinary breach of contract
claims into tort claims.”)


                                                      6
      Case 2:20-cv-00326-GEKP Document 10 Filed 05/06/20 Page 7 of 8




        II.     The Account Stated Claim

        Next Generation contends that the account stated claim also must be dismissed because

that claim requires an express or implied agreement such that the alleged debtor owes the amount

set forth in the account. Next Generation argues that there is no such agreement here. Icynene

Corp. responds that there is a factual dispute remaining as to the account stated, thus making

dismissal at this stage of the proceedings improper.

        "' An account stated is an account in writing, examined, and expressly or impliedly

accepted by both parties thereto.' An allegation that a [d]efendant 'never contested its bills is not

sufficient to show acquiescence in the correctness of the account."' Line Sys., Inc. v. Sprint Nextel

Corp., No. 11-6527, 2012 WL 3024015 (E.D. Pa. July 24, 2012) (quoting Braverman Kaskey,

P.C. v. Toidze, No. 09-3470, 2011 WL 4851069, at *4 (E.D. Pa. Oct. 12,201 l)(intemal quotations

omitted)).

       In support of its claim, Icyene Corp. avers "an account stated [h]as been established by and

among the parties[,]" and attaches evidence of such purported accounts to its complaint. It also

avers that "there remains the sum of $113,530.32 due and owing by Next Generation on the

account stated[;]" "[t]he account stated has been provided to Next Generation[;]" "Next

Generation has accepted and agreed to the account stated of Icynene[;]" and it "has failed and

refused to make payment on the account stated as agreed to by the parties." Compl. at ,r,r 29-33.

       Next Generation contends that counsel's demand letter seeking the amounted allegedly

owed to Plaintiff does not serve as the requisite agreement for purposes of the claim. Icynene

Corp. explains that the demand letter itself does not serve as the basis of its cause of action. The

Court finds these allegations sufficient at this stage of the proceedings to give Next Generation the

requisite notice of the account stated claim. The Court finds the existence of an express or implied




                                                 7
       Case 2:20-cv-00326-GEKP Document 10 Filed 05/06/20 Page 8 of 8




agreement is yet to be determined, though it is adequately alleged, and Icynene Corp. is entitled to

try to substantiate its claim. 6

                                                CONCLUSION

         For the aforementioned reasons, the Court grants in part, denies in part, and moots in part

the motion to dismiss. An appropriate order follows.



                                                            BY THE COURT:




                                                            UNITED STATES DISTRICT JUDGE




6
          As to the unjust enrichment and quantum meruit claims, the parties' core disagreement involves
Next Generation's alleged failure to stipulate to the validity of the underlying contract. The parties agree
that these claims cannot be asserted in this case should Next Generation agree that the underlying contract
agreement is valid. Indeed, Icynene Corp. states that should Next Generation agree that the contract exists,
is valid, and governs the dispute, it will agree to enter into a stipulation dismissing these alternative causes
of action. In its reply brief, Next Generation asserts it "hereby stipulates to the validity of the Icynene-Next
Generation agreement as a contract." Reply Br., p. 4. Next Generation should reflect this in its answer to
the complaint. In the meantime, the Court will moot the motion with respect to these claims.


                                                       8
